              Case 3:18-cv-01035-MO           Document 44              Filed 11/02/18   Page 1 of 15




     ELLEN F. ROSENBLUM
     Attorney General
     SARAH WESTON #085083
     Assistant Attorney General
     DARSEE STALEY #873511
     Senior Assistant Attorney General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Sarah.Weston@doj.state.or.us
             Darsee.Staley@doj.state.or.us

     Attorneys for Defendants




                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                                    DIVISION

     CENTER FOR BIOLOGICAL DIVERSITY;                         Case No. 3:18-cv-01035-MO
     CASCADIA WILDLANDS; PACIFIC
     COAST FEDERATION OF FISHERMEN'S                          DEFENDANTS' REPLY IN SUPPORT OF
     ASSOCIATIONS; INSTITUTE FOR                              THEIR RULE 12 MOTIONS
     FISHERIES RESOURCES; NATIVE FISH
     SOCIETY,

                     Plaintiffs,

             v.

     PETER DAUGHERTY, in his official
     capacity as Oregon State Forester;
     KATHERINE SKINNER, in her official
     capacity as District Forester for the Tillamook
     District; MICHAEL CAFFERATA, in his
     official capacity as District Forester for the
     Forest Grove District; DANIEL GOODY, in
     his official capacity as District Forester for the
     Astoria District,

                     Defendants.



Page 1 -   DEFENDANTS' REPLY IN SUPPORT OF THEIR RULE 12 MOTIONS
     SW/db5/9256831-v6b
                                                      Department of Justice
                                                     100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
                Case 3:18-cv-01035-MO            Document 44              Filed 11/02/18   Page 2 of 15




                and

     OREGON FOREST INDUSTRIES
     COUNCIL,

                         Intervenor-Defendant.
                and

     TILLAMOOK COUNTY,

                         Intervenor-Defendant.


           I.         Introduction.
                Plaintiffs’ memorandum in opposition to defendants’ Rule 12 Motion makes key

     concessions that compel the granting of defendants motion to dismiss the section 9 claim to the

     extent it (a) seeks to impose liability for or to remedy past acts, including past timber sales and

     road construction; (b) seeks an order that the state “obtain an HCP/ITP pursuant to an

     enforceable timeline;” and (c) seeks to impose liability for or to remedy allegedly inadequate

     stream buffers. Plaintiffs also do not respond to the State’s motion to strike paragraph 113 and

     its associated photographs of private lands, and thereby concede that the allegations should be

     stricken. Defendants’ Motion should be granted on these issues.

                In response to the remainder of defendants’ rule 12 motions, which seek to eliminate

     immaterial and impertinent matters, and compel plaintiffs to tie their general and conclusory

     allegations to specific facts on the ground that can be attributed to defendants, Plaintiffs reiterate

     the arguments, contentions and conclusions set forth in the complaint. They argue that the

     historical and other allegations provide “context” or evidence, and that they should not be

     required to allege or prove that any particular sale or sales authorized by defendants’ causes take,

     and flatly refuse to provide any further detail to enable defendants to identify the particular

     activities actually at issue in this lawsuit. As the State demonstrated in its opening motion, the

     complaint fails to allege specific facts tying current practices to actual injury to the species in

     identifiable locations and plaintiffs’ opposition provides no clarification. Defendants’ Rule 12

Page 2 -    DEFENDANTS' REPLY IN SUPPORT OF THEIR RULE 12 MOTIONS
     SW/db5/9256831-v6b
                                                         Department of Justice
                                                        100 SW Market Street
                                                          Portland, OR 97201
                                                 (971) 673-1880 / Fax: (971) 673-5000
                 Case 3:18-cv-01035-MO          Document 44             Filed 11/02/18   Page 3 of 15




     Motions seek a more definite statement of the alleged conduct that plaintiffs assert will cause

     take, and the excessive historical allegations and allegations about federal recovery plans and

     section 10 activities should be stricken as immaterial and impertinent. Cleaning up and

     clarifying the complaint in this way will establish the location, and, more importantly, will

     identify what particular activities this litigation is about so the State can fairly be on notice and

     prepare a defense. Absent a concrete and identified factual circumstance this court would render

     an advisory opinion. The State’s motion to strike and motion for more definite statement should

     be granted.

           II.      The court should grant the motion to dismiss based on plaintiffs’ concessions.
                 Plaintiffs’ opposition appears to misunderstand the nature of defendants’ Rule 12

     Motions. Courts in this circuit routinely narrow the issues at the pleading stage by dismissing

     claims “to the extent” they are unsupported by the alleged facts or barred by the law. See, e.g.,

     Galbraith v. MML Inv'r Servs., Inc., No. CV 09-437-MO, 2009 WL 4955617, at *5 (D. Or. Dec.

     11, 2009) (dismissing various claims only “to the extent that they are based on actions” that

     occurred after a certain date); Wells Fargo Bank, N.A. v. Ash Org., No. CV-09-188-MO, 2010

     WL 11580083, at *6 (D. Or. Apr. 15, 2010) (dismissing affirmative defense, counterclaim, and

     third-party complaint “to the extent those claims are premised” on a theory that the court found

     failed as a matter of law); Ellis v. Bradbury, No. C-13-1266 MMC, 2014 WL 1569271, at *11

     (N.D. Cal. Apr. 18, 2014) (dismissing plaintiffs’ § 7 claims “to the extent they are based on the

     allegation that the EPA did not consult with the FWS with respect to its approval of … four

     products” that were not included in the notice letter, but allowing § 7 claims to go forward with

     respect to other products). Defendants’ Motion asks the Court to do just that—dismiss the

     section 9 claim to the extent it is barred as a matter of law. The Motion demonstrates the

     deficiency of the complaint with respect to three areas: (1) liability for, and relief to correct, past

     acts, including past timber sales and road construction; (2) plaintiff’s request for an order that the

     state “obtain an HCP/ITP pursuant to an enforceable timeline,” and (3) liability based on

Page 3 -    DEFENDANTS' REPLY IN SUPPORT OF THEIR RULE 12 MOTIONS
     SW/db5/9256831-v6b
                                                       Department of Justice
                                                      100 SW Market Street
                                                        Portland, OR 97201
                                               (971) 673-1880 / Fax: (971) 673-5000
               Case 3:18-cv-01035-MO          Document 44             Filed 11/02/18   Page 4 of 15




     allegedly inadequate stream buffers. The Court should grant the state’s motion to dismiss in all

     three respects, for the reasons set forth in the Motion, and because plaintiffs concede these

     points.

                  A. Plaintiffs concede that relief for past activities is not available in this action.
               In response to the Eleventh Amendment and mootness arguments against liability for past

     activities, plaintiffs effectively concede that they cannot obtain the court’s “review or remedy

     [for] past sales or other activities.” See Plaintiffs’ Opposition to Defendants’ Motion to Dismiss

     (ECF No. 39)(“Pl. Opp.”) at 19. Plaintiffs also deny that the complaint seeks such relief. See
     also Resp. at 25-26 (“Plaintiffs do not seek a ‘remedy’ for already completed timber sales.”).1 In

     light of this concession, and the authorities set forth in the Motion, plaintiffs’ section 9 claim

     should be dismissed to the extent it seeks retrospective relief or relief to remedy past activities.

                  B. Plaintiffs concede that the Court cannot order defendants to obtain an HCP.
               Defendants argued that the Court lacks authority to order the State to obtain an ITP/HCP

     and plaintiffs “agree with the State that, in the event the Court finds the Foresters liable under

     section 9, the choice will be left to the State whether to cease those actions causing take, or to

     comply with the terms of an HCP and ITP issued pursuant to section 10.” Pl. Opp. at 29; see

     also FN 10, rejecting suggestion that “Plaintiffs improperly seek an order requiring the State to

     obtain an ITP.” Because plaintiffs concede that the Court cannot, in this action, order the State

     to “obtain an HCP/ITP pursuant to an enforceable timeline,” the Court should dismiss the section

     9 claim to the extent it seeks such relief. See Comp. Prayer for Relief ¶ 2.

                  C. Plaintiffs concede that take is not caused by allegedly insufficient stream
                     buffers.
               Defendants’ Motion identified two reasons sufficient for the Court to dismiss the section

     9 claim to the extent plaintiffs rely on allegations of “inadequate” stream buffers. First,

     1
       Defendants do not dispute that past activities may be evidence that can support liability for
     future activities; however, the plain text of plaintiffs’ complaint apparently seeks to impose
     liability for past acts (See, e.g., Prayer for Relief ¶, expressly seeking declarations that
     defendants “have violated the ESA”).
Page 4 - DEFENDANTS' REPLY IN SUPPORT OF THEIR RULE 12 MOTIONS
     SW/db5/9256831-v6b
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
                   Case 3:18-cv-01035-MO          Document 44              Filed 11/02/18   Page 5 of 15




     plaintiffs’ request for relief does not seek relief based on the stream buffers. See Defendants’

     Rule 12 Motions (“Rule 12 Mtn.”) at 23-24 (Section IV(C)(1)). Second, the stream buffer

     allegations fail as a matter of law because section 9 does not require the creation of future

     habitat. See id. at 24-25 (Section IV(C)(2)). Plaintiffs respond to the first point, but not the

     second.

                  Plaintiffs assert, notwithstanding the fact that the prayer does not seek relief based on the

     buffer allegations, that they do seek relief related to stream buffers, pointing to paragraph 2 of

     their complaint. Pl. Opp. at 31. Elsewhere in the opposition brief, however, plaintiffs omit
     stream buffers in the list of activities that they allege cause take. See Pl. Opp. at 17 (listing only

     “logging, log-hauling, road construction, and/or road impairments [sic] on high-risk and

     erosion-prone slopes resulting in erosion and landslides”). Defendants are left with the lingering

     question of whether or not buffers are alleged to cause take or whether or not any relief is sought

     with respect to them.

                  Either way, the section 9 claim should be dismissed to the extent it relies on allegedly

     inadequate stream buffers because depriving a listed species of potential future habitat is, as a

     matter of law, not section 9 take. See Rule 12 Mot. at 24-25. Plaintiffs’ failure to respond to this

     argument on the merits is tantamount to a concession that “inadequate” stream buffers do not

     “cause” take. See Ramirez v. Ghilotti Bros. Inc., 941 F. Supp. 2d 1197, 1210 n. 7 (N.D. Cal.

     2013) (party conceded arguments in Rule 12 motion by failing to respond to them).

     Accordingly, the Court should dismiss the section 9 claim to the extent it would be based on a

     theory of stream buffers causing take.

           III.      Plaintiffs have the burden of alleging and proving site-specific facts.
                  A key dispute between the parties, which is likely to persist throughout this case, is

     whether a finding of take depends on the site-specific facts on the ground. This dispute is at the

     center of the parties’ disagreement regarding the motion for a more definite statement and to



Page 5 -    DEFENDANTS' REPLY IN SUPPORT OF THEIR RULE 12 MOTIONS
     SW/db5/9256831-v6b
                                                          Department of Justice
                                                         100 SW Market Street
                                                           Portland, OR 97201
                                                  (971) 673-1880 / Fax: (971) 673-5000
              Case 3:18-cv-01035-MO          Document 44              Filed 11/02/18   Page 6 of 15




     strike redundant, immaterial and impertinent contentions that are offered in the complaint, not as

     actionable allegations constituting a claim, but merely as “context.”

             Plaintiffs assert that under their theory of liability, they do not have to prove that “each

     individual sale will result in take of coho salmon.” Pl. Opp. at 18. They contend that a sale-by-

     sale approach is “unnecessarily burdensome.” Pl. Opp. at 17. Instead, they argue, they simply

     need to allege (and later prove) that, in general, take is caused by defendants’ approval of

     “logging, log-hauling, road construction, and/or road impairments [sic] on high-risk and erosion-

     prone slopes resulting in erosion and landslides.” Pl. Opp. at 17. This approach should be
     rejected for at least three reasons.

             First, the role of the federal courts is to resolve concrete controversies, not resolve

     abstract scientific questions divorced from the facts on the ground. An advisory opinion about

     whether certain types of practices might, in some circumstances, cause take is just that: an

     impermissible advisory opinion. See, e.g., Golden v. Zwickler, 394 U.S. 103, 108 (1969) (‘(T)he

     federal courts established pursuant to Article III of the Constitution do not

     render advisory opinions.’”); see also Flast v. Cohen, 392 U.S. 83, 96–97 (1968) (“the rule

     against advisory opinions also recognizes that such suits often ‘are not pressed before the Court

     with that clear concreteness provided when a question emerges precisely framed and necessary

     for decision from a clash of adversary argument exploring every aspect of a multifaced situation

     embracing conflicting and demanding interests.’”). To prevail, plaintiffs must first allege and

     later prove that some specific conduct actually carried out by defendant causes take, not that

     some combination of abstract activities or practices in combination with some natural occurring

     weather event(s) may cause take. Take can occur, if at all, in concrete circumstances that in fact

     exist. Here, those circumstances (if any) are specific current or future timber sales. This court

     should reject plaintiffs’ attempt to conduct a scientific symposium in a federal court and require

     pleading of specific factual circumstances.



Page 6 -   DEFENDANTS' REPLY IN SUPPORT OF THEIR RULE 12 MOTIONS
     SW/db5/9256831-v6b
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
              Case 3:18-cv-01035-MO          Document 44              Filed 11/02/18   Page 7 of 15




             Second, plaintiffs cannot have it both ways; this case involves either a

     programmatic/facial challenge (with the attendant limitations) or a challenge to specific actions

     (with the attendant burden of specific factual development, as in any as-applied type challenge).

     In their opposition, plaintiffs insist that they are not raising a programmatic challenge. They

     insist that they do not intend to assert that the plans and policies of the Forest Practices Act and

     Forest Practices Regulations, and the historical and current Forest Management Plans governing

     state forests, unlawfully cause take. See Pl. Opp. at 17 (“It is not that the FPRs, FMPs, IPs, or

     AOPs result in take of coho salmon…”).2 Instead, plaintiffs explain, what they contend causes
     take is defendants’ approval of certain timber-sale associated activities, namely, “logging, log-

     hauling, road construction, and/or road impairments [sic] on high-risk and erosion-prone slopes

     resulting in erosion and landslides.” Pl. Opp. at 17. And yet, plaintiffs insist, they need not tie

     those allegations to anything more specific than the labels applied.

             Defendants’ Rule 12 Motion asks the Court to require plaintiffs to make a definite

     statement of the claim and not allow plaintiffs to circumvent the limitations on programmatic

     challenges by bringing a programmatic challenge and calling it by another name. If, as they

     profess, plaintiffs’ theory of liability is that specific actions cause take, the complaint should

     identify those specific actions with particularity so that their proof involves particular facts and

     specific chains of causation associated with each of those actions. Plaintiffs cannot prevail

     without demonstrating that conduct which occurs only in the context of a specific sale or sales

     causes take. Anything else is a programmatic challenge.

             The cases plaintiff points to are not contrary; in each one the plaintiffs alleged that the

     regulatory scheme itself or a failure to comply with a federally approved guidance document in

     particular respects caused take. Cf. Strahan v. Coxe, 127 F.3d 155, 164 (1997) (asserting that

     state’s commercial fishing regulatory scheme violated the ESA; court found take where state

     2
       Plaintiffs’ clarification is well taken, in light of Cascadia Wildlands v. Kitzhaber, 911 F. Supp.
     2d 1075, 1087 (D. Or. 2012) (dismissing claim based on allegedly inadequate take avoidance
     policy for listed birds).
Page 7 - DEFENDANTS' REPLY IN SUPPORT OF THEIR RULE 12 MOTIONS
     SW/db5/9256831-v6b
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
              Case 3:18-cv-01035-MO          Document 44              Filed 11/02/18   Page 8 of 15




     “licensed commercial fishing operations to use gillnets and lobster pots in specifically the

     manner that is likely to result in a violation of federal law”); Loggerhead Turtle v. County

     Council of Volusia County, 896 F. Supp. 1170, 1182 (M.D. Fla. 1995) (plaintiff asserted that

     county’s ordinances regarding lighting and vehicular access took turtles in violation of the ESA;

     court entered preliminary injunction enjoining county from “permitting private vehicles upon its

     beaches at night and from permitting vehicles to drive and park within the conservation zone”);

     Sierra Club v. Yeutter, 926 F.2d 429, 438 (5th Cir. 1991) (asserting that the US Forest Service’s

     “practice of even-aged management” took woodpeckers in violation of the ESA; defendant
     conceded that their practices failed to comply with the management directives in the handbook

     approved under section 7 of the ESA). Here, plaintiffs disavow such a claim and instead argue

     that it is some (relatively unspecified) subset of the particular activities approved under the

     existing management authorities that “causes” take. That subset must be specifically identified

     and alleged, and later specifically proved to actually cause death or injury of an identifiable fish.

             Additionally, Plaintiffs cite Pacific Rivers Council v. Brown, 2002 WL 32356431 (2002),

     which also does not aid their position that they need not establish in their complaint that

     defendants are a proximate cause of alleged take by pleading a specific set of facts. In addition

     to the reasons distinguishing that case outlined in the State’s opening brief (see Rule 12 Mtn. at

     22), Pacific Rivers is unhelpful for the further reason that it did not involve a motion for more

     definite statement. At the pleading stage, under the since-discarded pleading standards, the State

     apparently did not challenge the vagueness of the allegations—focusing instead on whether the

     State could be held liable for authorizing third-party activities at all. Here, in contrast, under

     modern and more stringent pleading standards, the State is challenging the vagueness of

     plaintiff’s allegations, and asking that the Court direct plaintiffs to plead the elements of a

     section 9 claim with enough specificity to permit the State to understand the actual facts and

     chain of causation alleged to cause take to ascertain its defense.



Page 8 -   DEFENDANTS' REPLY IN SUPPORT OF THEIR RULE 12 MOTIONS
     SW/db5/9256831-v6b
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
                Case 3:18-cv-01035-MO          Document 44             Filed 11/02/18   Page 9 of 15




               Third, proof of take by habitat modification (and that is all plaintiffs have even arguably

     alleged facts to support here) requires more than asserting that logging impacts the landscape in

     the abstract. 3 Plaintiffs must prove that (1) the species is present in the area where habitat

     modification is alleged to occur, (2) that the habitat modification is in fact significant, (3) that the

     modification in fact significantly impairs an essential behavioral pattern of a listed species

     resulting in actual death or injury, and (4) that the defendant’s challenged act is the proximate

     cause of the habitat modification and actual injury or death. See Rule 12 Mtn. at 8-9 (laying out

     elements of take). Proving take, in other words, “involves difficult questions of proximity and
     degree,” Babbitt v. Sweet Home Chapter of Cmtys. for a Great Or, 515 U.S. 687, 708 (1995).

     These “difficult questions” are not susceptible to resolution in generalities and require

     site-specific facts.

         IV.      The Court should direct plaintiffs to amend the complaint to make a more
                  definite statement of the conduct that allegedly causes take.
               In the Rule 12 motion, defendants argue that the facts matter in this case. Landslides, for

     example, occur more or less frequently based upon a number of factors, for example, among

     others, a combination of slope, vegetation type, slope history, geology, soils and weather. And

     whether a given landslide delivers significant amounts of sediment to a stream where coho are

     present depends on series of additional factors coming into play. The governing management

     plans for Oregon’s state forests identify a host of factors that geotechnical specialists use to

     evaluate slope risk and whether landslides are likely to reach fish bearing streams—all of which

     are used to design timber sales on a sale-by-sale basis using site-specific features. See, e.g.,

     Northwest Oregon State Forests Management Plan Revised Plan April 2010 *4-66, 4-73 (Req.

     for Judicial Notice, Exh. 2, p. 5-6) (identifying factors such as the flow path of potential

     landslide, junction angles of tributaries that may stop a landslide from delivering to a given

     coho-bearing stream, whether a landslide, once initiated, even reaches the nearest stream at all as

     3
       Notably, the plaintiffs in Strahan and Volusia County asserted specific factual circumstances
     that were alleged to directly result in take of an endangered species.
Page 9 - DEFENDANTS' REPLY IN SUPPORT OF THEIR RULE 12 MOTIONS
     SW/db5/9256831-v6b
                                                      Department of Justice
                                                     100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
            Case 3:18-cv-01035-MO            Document 44             Filed 11/02/18   Page 10 of 15




    opposed to coming to rest mid-slope, and calling on geotechnical specialists to apply expertise in

    designing sales). The complaint’s general assertions that timber harvest results in landslides

    obscure the material facts concerning defendants’ “activities” and it is defendants’ specific

    activities that plaintiffs must prove cause take.

            Plaintiffs’ failure to draw even one line from a timber sale, to a rain event, to a landslide,

    to sediment volume in a stream bearing fish (at a critical life stage), to a reasonably likely injury

    to a member of the listed species demonstrates the generalized hypothesis that plaintiffs advance.

    Defendants’ Motion seeks plain statement of the specific sales and activities plaintiffs are
    asserting the defendant Foresters authorize as part of the causal chain linking that action to

    alleged actual harm to the species. Specificity is especially important in this complaint because

    the alleged habitat destruction is of habitat other than the habitat of the listed species.

    Consequently, the chain of causation is long and complex and plaintiffs should be required to

    allege the facts that they will have to prove: facts supporting each link in the chain of causation,

    not simply conclusory statements about alleged harms from timber harvest.

            Plaintiffs defend the complaint’s reliance on broad generalities by arguing that the

    complaint needs context. Plaintiffs’ approach, however, stretches the pleading rules to the

    breaking point. The complaint’s repetitive and only vaguely relevant context allegations are not

    an adequate substitute for actual factual allegations identifying specific conduct of defendants

    that, if proved, would establish take.

            With respect to “historical” context dating back to the findings underpinning the listing

    decision in 1995, for example, plaintiffs “allege” that “a primary reason” for the decline of coho

    between the early 1900s and 1997 was “poor logging practices and associated road

    construction.” But the complaint does not allege facts about what those practices were, nor does

    it allege that modern silvicultural practices authorized by defendants on an ongoing basis are the

    same or even similar. Pl. Opp. at 2. These facts are critical because (1) as plaintiffs concede,

    defendants are immune from liability based on past practices and (2) whether and to what extent,

Page 10 - DEFENDANTS' REPLY IN SUPPORT OF THEIR RULE 12 MOTIONS
    SW/db5/9256831-v6b
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
             Case 3:18-cv-01035-MO           Document 44             Filed 11/02/18   Page 11 of 15




     if any, impacts on coho are reasonably likely to occur depends upon what, specifically, is

     happening now and in the immediate future.

             Plaintiffs must identify which sales they allege cause take, to at a minimum provide more

     detail on two material facts: (1) what are the “activities” they allege cause take, and (2) what

     landscape features must be present for such activities to allegedly cause take? For example, they

     must explain what types of “road construction” and “road maintenance” they allege cause take.

     Are plaintiffs alleging that take is caused by defendants’ road maintenance program, including

     the affirmative requirements in rules and timber sale contracts to maintain road surfacing,
     placement of site-specific sediment and runoff reduction measures such as cross drains, settling

     pools, and other means of disconnecting roads from streams? Are plaintiffs alleging that all

     modern road construction methods cause take, even when that road construction occurs on a

     ridge-top far from streams? And what is a “steep slope” to plaintiffs, and which steep slopes do

     they allege that in combination with these aforementioned unspecified activities cause take?

     Plaintiffs’ failure to allege specific factual circumstances would allow a hypothetical discussion

     to occur of potential impacts to a species should certain circumstances related to the landscape

     and weather align: This proves a hypothesis, not legal liability. Plaintiffs must at least set its

     allegations in the state forest in a specified location to ensure a stream is actually located in an

     area where it could be affected by the alleged landslides it asserts are a result of defendants’

     unspecified activities.4




     4
       Plaintiffs appear of two minds about the implications of Table 1 of the complaint – on the one
     hand arguing that they are not required to prove that each individual sale causes take, and that
     they are not limited by the allegations in the table (many of which are fully complete, and cannot
     be a basis for imposition of liability), and on the other hand, that the table supplies what is
     required. Pl. Opp. at 18-19. In any event, the State’s arguments herein respond to the former,
     and with respect to the latter, the allegations in the table are insufficient to supply the material
     facts related to each sale and all the links in the causal chain, for example, no attempt to identify
     in the named sale location which defendant-authorized activity, on which roads, or which slopes,
     allege cause take or should be enjoined due to its effect on species in which stream(s).
Page 11 - DEFENDANTS' REPLY IN SUPPORT OF THEIR RULE 12 MOTIONS
     SW/db5/9256831-v6b
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
              Case 3:18-cv-01035-MO            Document 44             Filed 11/02/18   Page 12 of 15




              For the reasons set forth in the Rule 12 Motion, and the further reasons discussed above,

    the Court should direct plaintiffs to amend the complaint to clearly and specifically allege the

    activities alleged to cause take and which plaintiffs seek to enjoin.

        V.        Immaterial contentions and assertion should be stricken.

              For the reasons set forth in the Rule 12 Motion, the twenty-year-old HCP-related

    allegations and the recovery plan-related allegations should be stricken. See Rule 12 Mtn.

    at 25-29. What the federal government views as necessary to recovery of the species or

    necessary to support issuance of an HCP is not the equivalent of the section 9 take prohibition.
    This case is not about whether defendants’ authorization of timber sales is sufficient to assure

    recovery, nor is it a mechanism to have the federal courts step in and redesign the forest

    management plans to affirmatively promote conservation. A section 9 claim is limited to the

    question of whether any particular future sale (or, in plaintiffs’ formulation, “activity”, i.e. one or

    more aspects of a particular sale) is sufficiently likely to proximately cause death or injury of a

    member of the listed species. Superfluous historical allegations are a proper subject of a motion

    to strike. See, e.g., Healing v. Jones, 174 F. Supp. 211, 220 (D. Ariz.1959) (striking such

    allegations from a counterclaim).

              Further, as plaintiffs apparently concede by not responding, the Court should strike the

    photographs and allegations pertaining to the landslides on private lands, which are governed

    under different management authorities and are not at issue here. See Rule 12 Mtn. at 31.

        VI.       Conclusion.

              For the reasons set forth in the defendants’ Rule 12 Motion, and as discussed above,

    defendants respectfully request that the Court:

              (1) dismiss plaintiffs’ section 9 claim to the extent it:

                      (a) seeks to impose liability for or to remedy past acts, including past timber sales

                      and road construction;

                      (b) seeks an order that the state “obtain an HCP/ITP pursuant to an enforceable

Page 12 - DEFENDANTS' REPLY IN SUPPORT OF THEIR RULE 12 MOTIONS
    SW/db5/9256831-v6b
                                                       Department of Justice
                                                      100 SW Market Street
                                                        Portland, OR 97201
                                               (971) 673-1880 / Fax: (971) 673-5000
            Case 3:18-cv-01035-MO          Document 44             Filed 11/02/18   Page 13 of 15




                    timeline;” and

                    (c) seeks to impose liability for or to remedy allegedly inadequate stream buffers.

            (2) direct plaintiffs to amend the complaint by providing a more definite statement as to

    which sale, or group of sales, are alleged to be reasonably certain to deliver sufficient sediment

    to a coho stream and actually kill or injure listed fish, and how. Alternatively, plaintiffs should

    be directed to more specifically identify the particular conduct they challenge, so that defendants

    can identify whether such conduct is in fact required or permitted in any planned sales.

            (3) strike the allegations in paragraphs 54, 55-60, 63, 64, 90, 100, and paragraph 113 and
    its associated photographs.

    DATED November 2 , 2018.

                                                         Respectfully submitted,

                                                         ELLEN F. ROSENBLUM
                                                         Attorney General



                                                             s/ Sarah Weston
                                                         SARAH WESTON #085083
                                                         Assistant Attorney General
                                                         DARSEE STALEY #873511
                                                         Senior Assistant Attorney General
                                                         Trial Attorney
                                                         Tel (971) 673-1880
                                                         Fax (971) 673-5000
                                                         Sarah.Weston@doj.state.or.us
                                                         Darsee.Staley@doj.state.or.us
                                                         Of Attorneys for Defendants




Page 13 - DEFENDANTS' REPLY IN SUPPORT OF THEIR RULE 12 MOTIONS
    SW/db5/9256831-v6b
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
              Case 3:18-cv-01035-MO        Document 44             Filed 11/02/18   Page 14 of 15




                                     CERTIFICATE OF SERVICE

             I certify that on November 2 , 2018, I served the foregoing DEFENDANTS' REPLY IN

     SUPPORT OF THEIR RULE 12 MOTIONS upon the parties hereto by the method indicated

     below, and addressed to the following:

     Oliver J. Stiefel                                         HAND DELIVERY
     Christopher G. Winter                                     MAIL DELIVERY
     Crag Law Center                                           OVERNIGHT MAIL
     3141 E. Burnside Street                                 X E-SERVE
     Portland, OR 97214
             Of Attorneys for Plaintiffs Center for
             Biological Diversity, Cascadia
             Wildlands, Pacific Coast Federation of
             Fishermen’s Associations, Institute for
             Fisheries Resources, and Native Fish
             Society

     Brian P. Segee                                            HAND DELIVERY
     Center for Biological Diversity                           MAIL DELIVERY
     P.O. Box 1646                                             OVERNIGHT MAIL
     Ojal, CA 93024                                          X E-SERVE
            Of Attorneys for Plaintiffs Center for
            Biological Diversity, Cascadia
            Wildlands, Pacific Coast Federation of
            Fishermen’s Associations, Institute for
            Fisheries Resources, and Native Fish
            Society,

     Amy R. Atwood                                             HAND DELIVERY
     Center for Biological Diversity                           MAIL DELIVERY
     PO Box 11374                                              OVERNIGHT MAIL
     Portland, OR 97211                                      X E-SERVE
            Of Attorneys for Plaintiffs Center for
            Biological Diversity, Cascadia
            Wildlands, Pacific Coast Federation of
            Fishermen’s Associations, Institute for
            Fisheries Resources, and Native Fish
            Society




Page 1 -   CERTIFICATE OF SERVICE
           SW2/crr/9014232-v1A
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
              Case 3:18-cv-01035-MO       Document 44             Filed 11/02/18   Page 15 of 15




     Nicholas Stanton Cady                                    HAND DELIVERY
     Cascadia Wildlands                                       MAIL DELIVERY
     PO Box 10455                                             OVERNIGHT MAIL
     Eugene, OR 97440                                       X E-SERVE
            Of Attorneys for Plaintiff Cascadia
            Wildlands

     Kirk B. Maag                                             HAND DELIVERY
     Crystal S. Chase                                         MAIL DELIVERY
     Stoel Rives LLP                                          OVERNIGHT MAIL
     900 SW 5th Ave., Ste 2600                              X E-SERVE
     Portland, OR 97204
            Of Attorneys for Intervenor-Defendant
            Oregon Forest Industries Council

     Ryan P. Steen                                            HAND DELIVERY
     Stoel Rives LLP                                          MAIL DELIVERY
     600 University Street, Suite 3600                        OVERNIGHT MAIL
     Seattle, WA 98101                                      X E-SERVE
             Of Attorney for Intervenor-Defendant
             Oregon Forest Industries Council

     Jay T. Waldron                                           HAND DELIVERY
     Jessica Schuh                                            MAIL DELIVERY
     Schwabe, Williamson & Wyatt PC                           OVERNIGHT MAIL
     1211 SW 5th Ave., Suite 1600                           X E-SERVE
     Portland, OR 97204
             Of Attorneys for Intervenor-Defendant
             Tillamook County




                                                            s/ Sarah Weston
                                                        SARAH WESTON #085083
                                                        Assistant Attorney General
                                                        DARSEE STALEY #873511
                                                        Senior Assistant Attorney General
                                                        Trial Attorney
                                                        Tel (971) 673-1880
                                                        Fax (971) 673-5000
                                                        Sarah.Weston@doj.state.or.us
                                                        Darsee.Staley@doj.state.or.us
                                                        Of Attorneys for Defendants




Page 2 -   CERTIFICATE OF SERVICE
           SW2/crr/9014232-v1A
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
